275 F.2d 307
Curtis TURNER, Appellant,v.UNITED STATES of America, Appellee.
No. 16368.
United States Court of Appeals Eighth Circuit.
March 10, 1960.

Curtis Turner filed brief pro se.
Edward L. Scheufler, U. S. Atty., and Horace Warren Kimbrell, Asst. U. S. Atty., Kansas City, Mo., filed brief for appellee.
Before SANBORN, WOODROUGH and BLACKMUN, Circuit Judges.
PER CURIAM.


1
Curtis Turner has appealed from an order of September 22, 1959, denying his fourth motion, filed August 22, 1959, under 28 U.S.C. § 2255 for the vacation of a ten-year sentence of imprisonment imposed July 13, 1956, upon his conviction by a jury of violations of the narcotic laws of the United States. Turner, at his trial and in all the proceedings against him in the District Court leading up to his conviction and sentence, was represented by counsel of his own choosing. There was no appeal from the final judgment. The sentence is now being served.


2
The third motion of Turner for the vacation of his sentence was filed June 13, 1958, and was denied by the District Court by order of July 21, 1958. Turner appealed. This Court on January 28, 1959, in Turner v. United States, 8 Cir., 262 F.2d 643, affirmed the District Court.


3
This appeal differs in no controlling respect from the prior appeal. Turner contends, as he has before, that under the evidence at his trial he was entitled to an acquittal. His fourth motion to vacate was repetitious and without any color of merit. This appeal is dismissed as frivolous. Cf. Taylor v. Steele, 8 Cir., 194 F.2d 864.